DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is in response to the Applicant’s amendment filed January 6, 2022. 

Specification
	The objection to the abstract of the disclosure has been withdrawn due to the amendment filed. 

	The objection to the title of the invention has been withdrawn due to the amendment filed. 

Claim Objections
	The objection to claim 2 has been withdrawn due to the amendment filed. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first and second openings of the through hole and a via penetrating the wiring layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0053905 A1).
In regard to claim 1, Lee et al. teach a substrate, comprising: a base substrate 101, a wiring layer 171, a flexible layer 102 and a gate driver 181 on array circuit (in 100), which are sequentially stacked from bottom to top; wherein one side of the wiring layer 171 is provided with a through hole 1CT penetrating the flexible layer 102 to expose the gate driver on array circuit (in 100), so that the gate driver 181 on array circuit (in 100) is electrically connected to the wiring layer 171 with the through hole 1CT, wherein a buffer layer 110 is further disposed between the flexible layer 102 and the gate driver 118 on array circuit (in 100), and the through hole 1CT penetrates the buffer layer 110 (Figure 3, pages 3-8, paragraphs [0072]-[0120]). 
In regard to claim 2, Lee et al. teach the wiring layer 171 partially covering the base substrate 101, and the flexible layer 102 covering an upper surface and a side surface of the wiring layer 171 (Figure 3, pages 3-8, paragraphs [0072]-[0120]). 

In regard to claim 4, Lee et al. teach a first opening of the through hole 1CT connecting to a lower surface of the gate driver 171 on array circuit (in 100), and a second opening of the through hole 1CT connecting to an upper surface of the wiring layer 171 (Figure 3, pages 3-8, paragraphs [0072]-[0120]). 
In regard to claim 20, Lee et al. teach a substrate, comprising:  a base substrate 101, a wiring layer 171, a flexible layer 102 and a gate driver 181 on array circuit (in 100), which are sequentially stacked from bottom to top; wherein one side of the wiring layer 171 is provided with a through hole 1CT penetrating the flexible layer 102 to expose the gate driver 181 on array circuit (in 100), so that the gate driver 181 on array circuit (in 100) is electrically connected to the wiring layer 171 with the through hole 1CT, wherein the wiring layer 171 partially covers the substrate, and the flexible layer 102 covers an upper surface and a side surface of the wiring layer 171, and a buffer layer 110 is further disposed between the flexible layer 102 and the gate driver 181 on array circuit (in 100), and the through hole 1CT penetrates the buffer layer 110 (Figure 3, pages 3-8, paragraphs [0072]-[0120]).


Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 are objected to as being dependent upon objected claim 5. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following patents are cited to further show the state of the art with respect to substrate structures: 
Kim et al. (US 2017/0155088 A1)		Lee et al. (US 2018/0145125 A1)
Lee et al. (US 2018/0366494 A1)		Moon et al. (US 2018/0286938 A1)
Park et al. (US 2019/0041915 A1)	Park et al. (US 2019/0096975 A1). 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272- 

IMS 
February 22, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822